  Case 1:19-cv-05569-PKC-VMS Document 76 Filed 11/10/20 Page 1 of 2 PageID #: 1320




D STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X

IRA HEASTON,                                                             PLAINTIFF’S PROPOSED
                                                                         FINDINGS OF FACTS
                                                      Plaintiff,
                          -against-

THE CITY OF NEW YORK,                                                    19-CV-5569 (PKC)(VMS)
P.O. JOSEPH ESSIG,
DET. RAMON PORTILLO,
P.O. AMANDA LORBER f/k/a AMANDA MUROLO,
                                                        Defendants.
---------------------------------------------------------------------X




                 The Plaintiff IRA HEASTON, proposes the following findings of facts and
conclusions of law:
        1.       Plaintiff commenced this action for violation of his civil rights (42 U.S.C. §1983)
arising from his arrest on April 26, 2019.
        2.       Plaintiff retained the services of attorney Vik Pawar with respect to the litigation of
his false arrest claim.
        3.       Plaintiff was not made aware that a lawsuit had actually been filed on his behalf
[Hearing Tr., 36-40]. He became aware of the actual suit on or about June 23, 2020 [Hearing Tr.,
3-191:1].
        4.       Plaintiff was unaware of the nature of any exhibits the attorney chose to attach to the
complaint. [Hearing Tr., 36-40; 186:3-194:1].
        5.       Plaintiff signed a notice of claim regarding his claim of being falsely arrested on April
26, 2019, however plaintiff was not the source of some of the contents of the notice of claim, which
were not factual [Hearing Tr., 59:12-64:16; 186:18-188:24].
        6.       During the pendency of the action Plaintiff received no documents, mail or e-mail
from his attorney, except for a check on the amount of $2,000.00 [Hearing Tr., 76-77:19].

                                                               1
  Case 1:19-cv-05569-PKC-VMS Document 76 Filed 11/10/20 Page 2 of 2 PageID #: 1321




       7.     In early August 2020 Plaintiff was informed by attorney Pawar of allegations being
made by Margaret Kirkland. Upon being informed of the allegations he authorized the attorney to
withdraw the lawsuit. [Hearing Tr., 78:79:17; 197:3-198:3].
       8.     Attorney Pawar was unable to determine that the person depicted in wanted poster
photo from a surveillance film, resembled the plaintiff. [Hearing Tr., 165:1-12; 200:18-201:4].
       9.     The filing of the lawsuit was partly based upon a letter from the District Attorney
dismissing the criminal case arising from plaintiff’s arrest.




                                                  Respectfully submitted,



Dated: South Hempstead, New York                   /s/ Garnett H. Sullivan
       November 10, 2020                          GARNETT H. SULLIVAN, ESQ.
                                                  Attorney for Plaintiff
                                                  1080 Grand Avenue, Suite 200
                                                  South Hempstead, NY 11550
                                    .             (516)285-1575

To:    SOO-YOUNG SHIN, ESQ.
       Attorneys for Defendants
       New York City Law Department
       Special Federal Litigation Division
       100 Church Street
       New York, NY 10007




                                                   2
